Case: 15-30685      Document: 00513291316         Page: 1    Date Filed: 12/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 15-30685                          December 2, 2015
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk



JOYCELYN GRIFFIN,
                                                 Plaintiff–Appellant,
versus
WAL-MART LOUISIANA, L.L.C.,
                                                 Defendant–Appellee.




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                No. 3:14-CV-110




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       This is an ordinary retail slip-and-fall case under Louisiana law per
diversity jurisdiction. Although the plaintiff pleaded that she fell because of
the defendant store’s failure to remove a foreign substance on the floor, she



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30685     Document: 00513291316     Page: 2      Date Filed: 12/02/2015


                                  No. 15-30685

testified that she does not recall what caused her to fall.

      The defendant moved for summary judgment, which the district court
granted, issuing a succinct but sufficiently thorough ruling that carefully
examined the facts in light of Louisiana law. The court concluded, “Upon bur-
den shifting to non-movant, Plaintiff falls short of carrying her burden of proof
because the statute does not allow the factfinder to make inferences of the
condition, but requires Plaintiff to make a positive showing. The Court con-
cludes Plaintiff has failed to make a positive showing of the existence of the
condition prior to the fall.”

      The summary judgment is AFFIRMED, essentially for the reasons con-
vincingly stated by the district court.




                                          2